DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 36-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 and 17-18 of copending Application No. 17076431 in view of Way et al. (US7499647B2). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 36, 
Claim 36 of Application No. 17/076449
Claim 1 of Application No. 17/076431
A system comprising: a first network device comprising first circuitry, wherein the first network device is configured to perform operations comprising: receiving data to be transmitted to a second network device over an optical communications network; 
A system comprising: a first network device comprising first circuitry, wherein the first network device is configured to perform operations comprising: receiving data to be transmitted to a second network device over an optical communications network; and 
transmitting, to the second device, first information indicative of the data using a first communications link of the optical communications network, wherein 
transmitting, to the second device: first information indicative of the data using a first communications link of the optical communications network, wherein 

the first information is transmitted using a first subset of optical subcarriers, and 
transmitting, to the second network device, second information indicative of the data using a second communications link of the optical communications network, wherein 
second information indicative of the data using a second communications link of the optical communications network, wherein 
the second information is transmitted using a second subset of optical subcarriers, and wherein 
the second information is transmitted using a second subset of optical subcarriers, and wherein 
the first subset of optical subcarriers is different from the second subset of optical subcarriers.
the first subset of optical subcarriers is different from the second subset of optical subcarriers.


Claim 1 of Application No. 17/076431, however, does not disclose determining a fault in the first communications link; and responsive to determining the fault in the first communications link, transmitting to the second network device using a second communication link.
Way et al. discloses determining a fault in the first communications link (Fig. 2(b); Column 9, line 32-34; after a break of fiber 112 or 114, in hub 160, an optical switch coupled to fiber 112 and an optical switch coupled to fiber 114 are now closed); and responsive to determining the fault in the first communications link, transmitting to the second network device using a second communication link (Fig. 2(b); Column 9, line 32-37; after a break of fiber 112 or 114, in hub 160, an optical switch coupled to fiber 112 and an optical switch coupled to fiber 114 are now closed. Switches 140 and 142 are flipped to transmit and receive signals from a direction where there is no fiber break).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a fault recovery scheme as taught by Way et al. in order to ensure reliable data communication without an interruption to the system. 
The system of claim 36, as described and applied above, wherein the first network device is configured to determine the fault in the first communications link by: determining that an optical fiber of the first communications link has been severed (Way et al., Fig. 2(b); Column 9, line 32-34; after a break of fiber 112 or 114, in hub 160, an optical switch coupled to fiber 112 and an optical switch coupled to fiber 114 are now closed).
Regarding claim 38, the present combination disclose The system of claim 36, as described and applied above.
However, the present combination does not expressly disclose the first network device is configured to determine the fault in the first communications link by: determining that a line system component of the first communications link is malfunctioning.
Way et al., in another embodiment, discloses the first network device is configured to determine the fault in the first communications link by: determining that a line system component of the first communications link is malfunctioning (Fig. 4(c); Column 11, lines 21-26; FIG. 4(c) illustrates recovery of all optical network 300 after both a fiber break 312 or 314 and WDM equipment failure. Again, the two switches in the hub are closed under those conditions. Now in each node, owing to the fact that signals are received and transmitted in both directions, the fiber break is completely bypassed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the protection transponder, as taught by Way et al., in order to recover from the fault caused by the malfunctioning transponder.
Regarding claim 39,
Claim 39 of Application No. 17/076449
Claim 2 of Application No. 17/076431
The system of claim 36, wherein the first information and the second information are identical.
The system of claim 1, wherein the first information and the second information are identical.


Claim 40 of Application No. 17/076449
Claim 3 of Application No. 17/076431
The system of claim 36, wherein the first information is different from the second information.
The system of claim 1, wherein the first information is different from the second information.


Regarding claim 41,
Claim 41 of Application No. 17/076449
Claim 4 of Application No. 17/076431
The system of claim 36, wherein the first communications link and the second communications link form at least a portion of a communications ring that communicatively interconnects the first network device and the second network device.
The system of claim 1, wherein the first communications link and the second communications link form at least a portion of a communications ring that communicatively interconnects the first network device and the second network device.


Regarding claim 42,
Claim 42 of Application No. 17/076449
Claim 5 of Application No. 17/076431
The system of claim 36, wherein the first subset of optical subcarriers is selected from a plurality of optical subcarriers allotted to the first network device.
The system of claim 1, wherein the first subset of optical subcarriers is selected from a plurality of optical subcarriers allotted to the first network device.


Regarding claim 43,

Claim 6 of Application No. 17/076431
The system of claim 42, wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain.
The system of claim 5, wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain.


Regarding claim 44,
Claim 44 of Application No. 17/076449
Claim 7 of Application No. 17/076431
The system of claim 42, wherein the second subset of optical subcarriers is selected from the plurality of optical subcarriers allotted to the first network device.
The system of claim 5, wherein the second subset of optical subcarriers is selected from the plurality of optical subcarriers allotted to the first network device.


Regarding claim 45,
Claim 45 of Application No. 17/076449
Claim 8 of Application No. 17/076431
The system of claim 44, wherein the optical subcarriers of the second subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain.
The system of claim 7, wherein the optical subcarriers of the second subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain.


Regarding claim 46,

Claim 9 of Application No. 17/076431
The system of claim 44, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, and wherein the one or more first frequencies are not contiguous with the one or more second frequencies in a frequency domain.
The system of claim 7, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, and wherein the one or more first frequencies are not contiguous with the one or more second frequencies in a frequency domain.


Regarding claim 47,
Claim 47 of Application No. 17/076449
Claim 10 of Application No. 17/076431
The system of claim 44, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, wherein one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in a frequency domain.
The system of claim 7, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, wherein one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in a frequency domain.



Claim 48 of Application No. 17/076449
Claim 11 of Application No. 17/076431
The system of claim 44, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, and wherein the one or more first frequencies and the one or more second frequencies are separated from one another by one or more additional frequencies in a frequency domain.
The system of claim 7, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, and wherein the one or more first frequencies and the one or more second frequencies are separated from one another by one or more additional frequencies in a frequency domain.


Regarding claim 49,
Claim 49 of Application No. 17/076449
Claim 12 of Application No. 17/076431
The system of claim 36, wherein a number of optical subcarriers in the first subset of optical subcarriers is the same as a number of optical subcarriers in the second subset of optical subcarriers.
The system of claim 1, wherein a number of optical subcarriers in the first subset of optical subcarriers is the same as a number of optical subcarriers in the second subset of optical subcarriers.


Regarding claim 50,
Claim 50 of Application No. 17/076449
Claim 13 of Application No. 17/076431

The system of claim 1, wherein a number of optical subcarriers in the first subset of optical subcarriers is different from a number of optical subcarriers in the second subset of optical subcarriers.


Regarding claim 51,
Claim 51 of Application No. 17/076449
Claim 17 of Application No. 17/076431
The system of claim 36, wherein the first network device comprises one or more hub network devices, and wherein the second network device comprise one or more leaf network devices.
The system of claim 1, wherein the first network device comprises one or more hub network devices, and wherein the second network device comprise one or more leaf network devices.


Regarding claim 52,
Claim 52 of Application No. 17/076449
Claim 18 of Application No. 17/076431
The system of claim 36, wherein each of the optical subcarriers in the first subset of optical subcarriers and the second subset of optical subcarriers is a respective Nyquist subcarrier.
The system of claim 1, wherein each of the optical subcarriers in the first subset of optical subcarriers and the second subset of optical subcarriers is a respective Nyquist subcarrier.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36-39 and 41-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) in view of Kikuchi (US20140286637A1).
	Regarding claim 36, Way et al. discloses A system (Fig. 6A) comprising: 
	a first network device comprising first circuitry (Fig. 6A; the network node 516 with first and second switch pairs 556 and 558), wherein the first network device is configured to perform operations comprising: 
	receiving data to be transmitted (Fig. 6A; the client side receiver 532 is connected to a transmitter 540 of client equipment. Subsequently, the working WDM transponder 528 transmits the received signal from the client equipment using the line-side transmitter 530 as shown) to a second network device over an optical communications network (Fig. 6A; the first switch 560 is setup such that the first output port 570 is connected to clockwise fiber 512 and the output of the first output port 570 is transmitted to second network node 516 through the clockwise fiber 512 as shown); 
	transmitting, to the second device, first information indicative of the data using a first communications link of the optical communications network (Fig. 6A; the client side receiver 532 is connected to a transmitter 540 of client equipment. Subsequently, the working WDM transponder 528 ; 
	determining a fault in the first communications link (Fig. 6(c); Column 12, line 56-60; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port); and 
	responsive to determining the fault in the first communications link, transmitting, to the second network device(Fig. 6(c); Column 12, line 56-60; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port), second information indicative of the data (Fig. 6(c); Column 12, lines 29-32; A 1x2 coupler 564 is configured to launch client optical signals to WDM working transponder 528 and WDM protection transponder 542) using a second communications link of the optical communications network (Fig. 6(c); Column 12, line 56-60; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port, wherein the second output port 572 is coupled to counter-clockwise fiber 514).
However, Way et al. does not expressly disclose a first subset of optical subcarriers; a second subset of optical subcarriers, and wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers.
Kikuchi discloses a first subset of optical subcarriers (Fig. 1 (4); Para. 11; the WDM signal with multicarrier modulation scheme is shown. It is possible to improve the efficiency of spectral usage by 1) as shown); a second subset of optical subcarriers (Fig. 1 (4); Para. 11; There are four subcarriers in channel 2 (2) as shown), and wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers (Fig. 1 (4); subcarriers in channel 1 is different than the subcarriers in the channel 2 as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the multicarrier modulation scheme, as taught by Kikuchi, in the present system in order to improve the efficiency of spectral usage.
Regarding claim 37, the present combination discloses The system of claim 36, as described and applied above, wherein the first network device is configured to determine the fault in the first communications link by: determining that an optical fiber of the first communications link has been severed (Way et al., Fig. 6(c); Column 12, line 56-60; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port).
Regarding claim 38, the present combination discloses The system of claim 36, as described and applied above, wherein the first network device is configured to determine the fault in the first communications link by: determining that a line system component of the first communications link is malfunctioning (Way et al., Fig. 6(c); Column 12, line 56-60; Column 12, lines 32-34;  FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port. A 1x2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542).
 The system of claim 36, as described and applied above, wherein the first information and the second information are identical (Way et al., Fig. 6a; Column 12. Lines 29-32; A 1x2 coupler 564 is configured to launch client optical signals to WDM working transponder 528 and WDM protection transponder 542. The coupler sends identical signal to both working and protection transponder).
Regarding claim 41, the present combination discloses The system of claim 36, as described and applied above, wherein the first communications link and the second communications link form at least a portion of a communications ring that communicatively interconnects the first network device and the second network device (Way et al., Fig. 6(a); the first clockwise fiber 512 and the second counter-clockwise fiber 514 are shown. As shown in the figure, they form a communication rings connecting the plurality of network nodes 516).
Regarding claim 42, the present combination discloses The system of claim 36, as described and applied above, wherein the first subset of optical subcarriers is selected from a plurality of optical subcarriers allotted to the first network device (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1) (The wavelength 1 is assigned to the working transponder in Way et al.)).
Regarding claim 43, the present combination discloses The system of claim 42, as described and applied above, wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1). The four subcarriers assigned to channel 1 are adjacent to each other as shown).
Regarding claim 44, the present combination discloses The system of claim 42, as described and applied above, wherein the second subset of optical subcarriers is selected from the plurality of optical subcarriers allotted to the first network device (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2) (The wavelength 2 is assigned to the protection transponder in Way et al.)).
The system of claim 44, as described and applied above, wherein the optical subcarriers of the second subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2). The four subcarriers assigned to channel 2 are adjacent to each other as shown).
Regarding claim 46, the present combination discloses The system of claim 44, as described and applied above, wherein the first subset of optical subcarriers is associated with one or more first frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1)), wherein the second subset of optical subcarriers is associated with one or more second frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2)), and wherein the one or more first frequencies are not contiguous with the one or more second frequencies in a frequency domain (Kikuchi, Fig. 1 (4); the first subcarrier of the channel 1 is not contiguous with the last subcarrier of the channel 2).
Regarding claim 47, the present combination discloses The system of claim 44, as described and applied above, wherein the first subset of optical subcarriers is associated with one or more first frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1)), wherein the second subset of optical subcarriers is associated with one or more second frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2)). 
However, the present combination does not expressly disclose one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in a frequency domain.
Way et al., in another embodiment, discloses one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in a frequency domain (Fig. 4A; instead of using wavelength 1 and 2, the wavelength 2 is assigned to the working line-side transmitter 230 and wavelength 4 to protection line-side transmitter 244. That is in each node, the transmitted wavelengths are always different from the selectively received wavelengths. (In combination with Kikuchi, channel 3 (3) and channel 4 (4) are also comprised of four subcarriers)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination to utilize the wavelength 2 for the working line-side transmitter and wavelength 4 to protection line-side transmitter in order to reduce the crosstalk and interference.
Regarding claim 48, the present combination discloses The system of claim 44, as described and applied above, wherein the first subset of optical subcarriers is associated with one or more first frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1)), wherein the second subset of optical subcarriers is associated with one or more second frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2)). 
However, the present combination does not expressly discloses the one or more first frequencies and the one or more second frequencies are separated from one another by one or more additional frequencies in a frequency domain.
Kikuchi, in another embodiment discloses the one or more first frequencies and the one or more second frequencies are separated from one another by one or more additional frequencies in a frequency domain (Fig. 4A; instead of using wavelength 1 and 2, the wavelength 2 is assigned to the working line-side transmitter 230 and wavelength 4 to protection line-side transmitter 244. That is in each node, the transmitted wavelengths are always different from the selectively received wavelengths. (In combination with Kikuchi, channel 3 (3) and channel 4 (4) are also comprised of four subcarriers)). 
2 for the working line-side transmitter and wavelength 4 to protection line-side transmitter in order to reduce the crosstalk and interference.
Regarding claim 49, the present combination discloses The system of claim 36, as described and applied above, wherein a number of optical subcarriers in the first subset of optical subcarriers is the same as a number of optical subcarriers in the second subset of optical subcarriers (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1)) and four subcarriers are assigned for channel 2 (2)).
Claims 40 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) and Kikuchi (US20140286637A1) in view of Aono (US10855377B2).
Regarding claim 40, the present combination discloses The system of claim 36, as described and applied above.
However, the present combination does not expressly disclose the first information is different from the second information.
Aono discloses the first information is different from the second information (Fig. 11; Fig. 8; Column 14, lines 29-36; the optical transmission apparatus 1_3 includes the sub-carrier transmission units 11'_1 to 11'_10 and the sub-carrier transmission units 11'_1 to 11'_6 of the sub-carrier transmission units 11'_1 to 11'_10 transmit the first data DS1 via the transmission port 13_1. It is further assumed that the sub-carrier transmission units 11'_7 to 11'_10 transmit the second data DS2 via the transmission port 13_2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of the Way et al. with the output unit of Aono in order to provide data communication capability using both paths to increase the data throughput capacity. Furthermore, the output unit of Aono provide the flexibility to route the data to any of the paths.
The system of claim 36, as described and applied above.
However, the present combination does not expressly disclose a number of optical subcarriers in the first subset of optical subcarriers is different from a number of optical subcarriers in the second subset of optical subcarriers.
Aono discloses a number of optical subcarriers in the first subset of optical subcarriers is different from a number of optical subcarriers in the second subset of optical subcarriers (Fig. 11; Fig. 8; Column 14, lines 29-36; the optical transmission apparatus 1_3 includes the sub-carrier transmission units 11'_1 to 11'_10 and the sub-carrier transmission units 11'_1 to 11'_6 of the sub-carrier transmission units 11'_1 to 11'_10 transmit the first data DS1 via the transmission port 13_1. It is further assumed that the sub-carrier transmission units 11'_7 to 11'_10 transmit the second data DS2 via the transmission port 13_2. (As shown in Fig. 11, all of the subcarriers can be routed to second path)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of the Way et al. with the output unit of Aono in order to provide data communication capability using both paths to increase the data throughput capacity. Furthermore, the output unit of Aono provide the flexibility to route the data to any of the paths.
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) and Kikuchi (US20140286637A1) in view of Trezza (US20020003640A1).
	Regarding claim 51, the present combination discloses The system of claim 36, as described and applied above, wherein the first network device comprises one or more hub network devices (Way et al., Fig. 6A; the hub node is shown). 
	However, the present combination does not expressly disclose the second network device comprise one or more leaf network devices.
	Trezza discloses the second network device comprise one or more leaf network devices (Fig. 9B; Para. 127; the figure shows a ring topology obtained by connecting four star nodes 850 with eight leaf nodes 855). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add leaf nodes, as taught by Trezza, in the present combination in order to aggregate traffic from clients and server nodes and then connect to the core of the network. This helps to minimize the traffic bottlenecks and latency.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) and Kikuchi (US20140286637A1) in view of Lowery et al. (US20140294393A1).
	Regarding claim 52, the present combination discloses The system of claim 36, as described and applied above.
	However, the present combination does not expressly disclose the subset of optical subcarriers is a respective Nyquist subcarrier.
	Lowery et al. discloses the subset of optical subcarriers is a respective Nyquist subcarrier (Fig. 2; Para. 62; each optical subcarrier is passed through a rectangular optical filter 204 with a passband equal to the symbol rate (i.e., a Nyquist filter), resulting in a signal having an optical spectrum 218).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the subcarriers using the Nyquist filter, as taught by Lowery, in the present combination in order to achieve high spectral efficiency while avoiding linear crosstalk.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAI M LEE/               Examiner, Art Unit 2636